Citation Nr: 1614911	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  11-22 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right ankle/foot disorder.

2.  Entitlement to service connection for a right knee disorder. 

3.  Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to March 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2009 and August 2015 rating decisions of Regional Offices (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  A current right ankle/foot disorder is not related to military service.

2.  A current right knee disorder is not related to military service.

3.  A current left knee disorder is not related to military service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right ankle/foot disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303, (2015).

2.  The criteria for establishing service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303, (2015).

3.  The criteria for establishing service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Right Ankle Disorder

The Veteran seeks service connection for a right ankle/foot injury.  He contends that he injured his ankle while executing parachute landing falls during training.  Service treatment records show that the Veteran complained of right ankle pain while in service.  June 1983 and January 1985 treatment records show that the Veteran was treated for an ankle sprain due to playing basketball.  A February 1985 radiographic report reflects that the Veteran reported a history of right ankle pain for three years prior to being treated.  A July 1987 treatment records shows a complaint for right ankle pain and an assessment of a sprain was provided.  The Veteran's February 1988 Report of Medical Examination at separation shows a normal clinical evaluation for his feet and lower extremities.

Subsequent to service discharge, a private operative note dated in January 2008 indicates that the Veteran had undergone surgery for a chronic nonunion of the right navicular due to a right navicular fracture that month. 

At a VA examination in June 2009, the Veteran reported aching in his right foot and ankle area.  Examination of the Veteran's right foot revealed pes planus.  X-rays of the Veteran's right ankle were normal.  X-rays of the Veteran's right foot revealed status post-surgery, navicular bone.  The VA examiner was unable to provide an opinion as to the etiology of these two findings, as the Veteran's claims folder was not available for review.  

The VA examiner in April 2011, noted that the Veteran experienced aching and pain in his right foot and ankle while in service.  The VA examiner also noted that there was "no specific injury" while the Veteran was in service.  A diagnosis of right ankle sprain, without significant loss of movement was provided.  The VA examiner noted that although the Veteran was seen on occasion for a right ankle sprain during military service, those were all acute episodes that responded with treatment.  At discharge, examination of the right ankle was normal.  There was no documented evidence of chronic right ankle disorder during service or immediately after leaving service in the civilian record.  The VA examiner opined that the Veteran's current right ankle disorder was "less than likely as not" due to service.

At a hearing before the Board in January 2013, the Veteran testified that he made numerous jumps during airborne training.  He stated that during a jump, he "came down wrong" and hurt his ankle and foot.  After separation from service, he noted that one day he was walking and his ankle "just snapped."  He then underwent surgery on his ankle.   

The Veteran was afforded VA examinations in September 2015.  It was noted that the Veteran had complained of right ankle pain while in service, had twisted his ankle playing basketball and had made frequent "air borne" jumps.  The VA examiner also noted the Veteran's post service surgery for a nonunion navicular bone fracture.  He reported experiencing discomfort in his right ankle when there was a change in the weather.  The diagnoses were navicular bone fracture, status post screw placement and right foot pain.  The VA examiner opined that the Veteran's disorder was "less than likely as not" caused by or a result of service.  The VA examiner stated that the Veteran's history and physical examination on service entrance in November 1982 was normal.  The VA examiner noted that the Veteran had sprained his ankle while in service but that there was no evidence of a fracture.  Swelling of the ankle was found at the time of the sprains and the sprains resolved.  The Veteran's right ankle and foot on the service separation examination in February 1988 was normal, with no right ankle complaints.  The VA examiner concluded that there was a long interval gap between the Veteran's discharge from service and the diagnosis of the fracture. 

After a review of the record, the Board finds that the preponderance of the evidence is against the claim for service connection for a right ankle/foot disorder.  The record contains no probative opinion linking the Veteran's right ankle/foot disorder to his active service.  The June 2009 and April 2011 VA examinations are not adequate for resolution of the claim.  The April 2011 VA examination was also inadequate as the examiner noted that there was no specific in-service injury despite the indication in the Veteran's service treatment records of several assessments of a sprained ankle due to playing basketball.  Reonal v. Brown, 5 Vet. App. 458 (1993).  However, the September 2015 VA examiner's opinion is probative to the issue at hand.  The opinion was provided based upon comprehensive review of the claims file and examination of the Veteran, and provided an adequate rationale that considered the Veteran's assertion as to in-service events, post service treatment and the Veteran's self-reported history.  

The Veteran contends that his right ankle/foot disorder is related to his military service.  However, the Board finds that opining on a link between any current right ankle/foot disorder and his military service is more suited to the realm of medical expertise rather than lay testimony.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The evidence of record does not show that the Veteran has specialized training sufficient to render an opinion concerning the relationship between his current right ankle/foot disorder and his military service.  Accordingly, the Veteran's lay testimony is not competent evidence as to a nexus between any current right ankle/foot disorder and his military service.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (holding that the Court of Appeals for Veterans Claims did not improperly discount lay evidence of a nexus where witnesses did not possess special training or expertise needed to establish medical causation). 

Accordingly, the Board finds that service connection for a right ankle/foot disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a right ankle/foot disorder, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Right and Left Knee Disorder

A service treatment record dated in July 1984 shows that the Veteran twisted his right knee while playing basketball.  An August 1986 treatment record shows that the Veteran complained of left knee pain.  A post service VA treatment record dated in February 2015 shows a complaint for bilateral knee pain.  A May 2015 VA treatment note indicates that a magnetic resonance imaging (MRI) of the Veteran's right knee revealed a torn cartilage.  The image for his left knee showed arthritis.  A July 2015 VA treatment record indicates an impression of right knee patellofemoral pain and possible left knee osteochondral defect medial femoral condyle.  

The Veteran was afforded a VA examination in August 2015.  A diagnosis of a right knee meniscal tear was provided.  The VA examiner noted that the Veteran had injured his right knee and had a laceration on his left knee while in service.  MRI results for the Veteran's right knee showed a small vertical tear in the posterior horn of the medial meniscus.  No joint effusion was found and the quadriceps and patellar tendons were intact.  MRI results for the Veteran's left knee showed no evidence of a meniscus or ligamentous tear and a possibility of early osteochondritis dissecans could not be excluded.  The VA examiner noted that the current finding on imaging studies were unrelated to the Veteran's service since there was no chronic or permanent disability subject to service shown by the service treatment records or demonstrated by evidence immediately following service, within one year.  

The Veteran contends that his right and left knee disorders are related to his military service.  However, the Board finds that opining on a link between any current knee disorder and his military service is more suited to the realm of medical expertise rather than lay testimony.  Jandreau, 492 F.3d at 1377.  As noted above, the evidence of record does not show that the Veteran has specialized training sufficient to render an opinion as to a link between any current knee disorder and his military service.  Accordingly, the Veteran's lay testimony is not competent evidence as to a nexus between any current right or left knee disorder and his military service.  See King, 700 F.3d at 1344. 

Accordingly, the Board finds that service connection for a right or left knee disorder is not warranted. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for right ankle/foot disorder is denied.

Service connection for right knee disorder is denied.

Service connection for left knee disorder is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


